TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-04-00191-CR


David Bruce Adams, Appellant

v.


The State of Texas, Appellee






FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 368TH JUDICIAL DISTRICT

NO. 03-357-K368, HONORABLE BURT CARNES, JUDGE PRESIDING



O R D E R
PER CURIAM
Appellant's untimely motion for extension of time to file brief is granted.  Appellant's
counsel, Mr. John R. Duer, is ordered to tender a brief in this cause no later than November 17, 2004. 
No further extension of time will be granted.
It is ordered October 8, 2004.

Before Chief Justice Law, Justices B. A. Smith and Pemberton
Do Not Publish